Citation Nr: 0813839	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  99-11 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include hypertension.

2.  Entitlement to a initial evaluation in excess of 10 
percent for residuals of a hernia.

3.  Entitlement to an effective date earlier than January 12, 
1999 for the grant of service connection for residuals of a 
hernia.

4.  Entitlement to special monthly pension based on the need 
for aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.  By an Administrative Decision issued in December 1997, 
the RO determined that the veteran's character of discharge 
for his period of active service was under honorable 
conditions and, as such, did not constitute a statutory bar 
to Department of Veterans Affairs (VA) benefits.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
VA Newark, New Jersey, Regional Office (RO).  In a December 
1998 rating decision, the RO denied entitlement to service 
connection for a low back disorder, hypertension with 
cardiomegaly, left shoulder pain, a remote right ankle 
sprain, a fracture of the fifth digit of the right hand, 
muscle contracture headaches, and a contusion of the left 
lower leg.  In a May 1999 rating decision, the RO granted 
service connection for residuals of a hernia and rated this 
disability as noncompensably (zero percent) disabling.  In a 
subsequent rating decision from September 2000, the RO 
increased the disability evaluation for the veteran's hernia 
residuals to 10 percent.  In a January 2002 rating decision, 
the RO denied entitlement to service connection for post-
traumatic stress disorder (PTSD), residuals of a right hand 
injury, stress incontinence secondary to service-connected 
hernia residuals, and entitlement to special monthly pension 
based upon being housebound.

In March 2003, the Board denied service connection for 
service connection for a low back disorder; a heart disorder, 
to include hypertension; a left shoulder disorder; residuals 
of a right ankle sprain; residuals of a right fifth finger 
injury; headaches; a left leg disorder; PTSD; residuals of a 
right hand injury; and stress incontinence as secondary to a 
service-connected hernia.  The Board also denied entitlement 
to special monthly pension based on being housebound and 
entitlement to an initial rating in excess of 10 percent for 
residuals of a hernia.  

The veteran appealed this decision to the United States Court 
of Veterans Appeals (Court).  In September 2005, the Court 
affirmed the denials of service connection for low back 
disorder, a left shoulder disorder, residuals of a right 
ankle sprain, residuals of a right fifth finger injury, 
headaches, a left leg disorder, PTSD, residuals of a right 
hand injury, and stress incontinence as secondary to a 
service-connected hernia.  The Court vacated the denials of 
service connection for a heart disorder, to include 
hypertension; entitlement to special monthly pension based on 
being housebound; and entitlement to an initial rating in 
excess of 10 percent for residuals of a hernia.  The Court 
also determined that the issue of entitlement to an effective 
date earlier than January 12, 1999 for the grant of service 
connection for residuals of a hernia was in appellate status 
and must be addressed by the Board.  The Court remanded those 
issues for further proceedings consistent with the Order.  
The Board in turn remanded these claims for additional 
development in May 2006.

The May 2006 remand also included the issue of entitlement to 
service connection for chronic neck pain due to strain 
(claimed as a neck condition, cervical spine) insofar as 
issuance of a Statement of the Case pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) was required.  An RO 
hearing on this issue was also requested.  The veteran 
appeared for an RO hearing regarding this issue in October 
2007, but later in the same month he withdrew this claim from 
appellate status in a lay statement.  

The Board is, however, aware that in a February 2008 Brief, 
the veteran's representative argued that the RO had "failed 
to adjudicate Appellant's claim of entitlement to service 
connection for a neck disability," notwithstanding the 
aforementioned action and withdrawal of the prior claim.  It 
appears that the representative may be raising a claim to 
reopen the previously denied claim, and the Board accordingly 
refers this matter back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the veteran's claims file and is aware 
of the lengthy pendency of this appeal and the extensive 
procedural history described above.  That notwithstanding, in 
terms of both noncompliance with the May 2006 remand and 
additional evidentiary development necessitated in view of a 
May 2007 statement from the veteran, the Board finds that 
additional development and adjudication on remand are 
necessary.  Indeed, in the February 2008 Brief, the veteran's 
representative stressed the need for an additional remand 
based on inadequate development and adjudication.

One specific deficiency noted by the representative in the 
February 2008 brief was the absence of a hearing.  In the May 
2006 remand, the Board requested that the veteran be afforded 
a VA Travel Board hearing before a Veterans Law Judge at the 
RO, though only concerning the claims for a higher initial 
evaluation for residuals of a hernia and for service 
connection for a heart disorder, including hypertension.  
While the veteran was afforded an RO hearing on the now-
withdrawn issue of entitlement to service connection for a 
neck disorder, he was never provided an opportunity to appear 
at a Travel Board hearing.  Notably, there is no indication 
from the record that he has withdrawn this request.  Further 
efforts therefore need to be made to ensure that the veteran 
has the opportunity to appear for this hearing on the 
aforementioned issues.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 C.F.R. § 3.103(a) (2007) (a 
claimant's procedural due process and appellate rights 
include the right to a hearing)).  

Regarding all issues on appeal, the Board, in the May 2006 
remand, requested both the issuance of a comprehensive letter 
addressing the issues on appeal in light of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the readjudication 
of all issues in a Supplemental Statement of the Case, with 
an opportunity for response.  While a VCAA letter meeting the 
specifics of the Board's remand was issued in May 2007, the 
veteran's claims were never readjudicated in a Supplemental 
Statement of the Case.  Significantly, this inaction appears 
to have been referenced in a December 2007 Report of Contact, 
in which it was noted that the veteran "never received" a 
decision letter on his remand.  The Board finds such 
readjudication necessary because, since the issuance of the 
March 2003 Board decision, the RO has received copious 
additional medical evidence, including VA treatment records 
dated from November 1998 to August 2004 and VA examination 
reports from June and September of 2004.  (The Board does 
note that a separate appeal was perfected as to a new claim 
for an increased rating for the hernia disability, and the 
newly received evidence was addressed in a December 2004 
Statement of the Case and an April 2005 Supplemental 
Statement of the Case corresponding to that appeal.)  The 
necessity for a Supplemental Statement of the Case addressing 
this new evidence remains, pursuant to 38 C.F.R. §§ 19.9 and 
19.31 (2007).  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (a remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with remand orders).

Also included in the evidence added to the claims file since 
the March 2003 Board decision is a May 2007 lay statement 
from the veteran, the contents of which reflect the need for 
additional evidentiary development.  First, the veteran 
described a course of ongoing treatment for his hypertension 
and heart disorder and for his hernia repair, with the 
assertion that during instances of worsening hernia symptoms, 
his blood pressure "goes up higher and higher until it 
effect [sic] my breathing."  He noted that his medical 
records were held at the VA Medical Center (VAMC) in East 
Orange, New Jersey.  The claims file as presently constituted 
contains medical records from this facility dated only 
through August 2004; accordingly, VA is required to obtain 
records of this most recent treatment under 38 C.F.R. 
§ 3.159(c)(2) (2007).  See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In the same statement, the veteran noted that "[t]he 
residuals of umbilicus hernia . . . has increased in 
severity."  The veteran was last examined for this 
disability in June 2004, nearly four years ago.  Given the 
reported increase in severity, a re-examination is warranted 
in conjunction with the increased evaluation claim.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last examination, in and of itself, does not warrant a 
further examination unless a worsening of the disability 
since the last examination is asserted).  

For all of the above reasons, the case is REMANDED for the 
following action:

1.  All records of medical treatment from 
the East Orange VAMC dated since August 
2004 should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected 
residuals of a hernia.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  
Specific findings should include the size 
of the hernia, the extent to which it is 
reducible, and the need for any assistive 
devices (i.e., a truss or belt).  The 
examiner should also comment upon the 
degree to which this disorder affects the 
veteran's occupational functioning.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
heart disorder, to include hypertension 
(and to include as secondary to his 
service-connected residuals of a hernia, 
in view of his assertions from his May 
2007 statement); entitlement to a initial 
evaluation in excess of 10 percent for 
residuals of a hernia; entitlement to an 
effective date earlier than January 12, 
1999 for the grant of service connection 
for residuals of a hernia; and 
entitlement to special monthly pension 
based on the need for aid and attendance 
or on being housebound should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

4.  Once all above development is 
accomplished, the veteran should be 
scheduled for a Travel Board hearing 
before a Veterans Law Judge at the RO 
regarding the claims for a higher initial 
rating for residuals of a hernia and for 
service connection for a heart disorder, 
including hypertension.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



